Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
	The Drawings filed on 24 March 2022 are acknowledged and accepted.

Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which 
are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 5 and 7-9, drawn to a method for modifying the genetic material of a cell, comprising introducing into the cell a ribonucleic acid protein (RNP) complex, wherein the RNP complex comprises: (a) a polypeptide comprising a Cas9 endonuclease and an HUH tag; (b) a guide RNA targeted to a selected sequence in the genome of the cell; and (c) a donor DNA containing a single-stranded target sequence that can specifically interact with the HUH tag; wherein, after said introducing, the guide RNA directs the RNP complex to the selected sequence, the Cas9 endonuclease induces a nick or a double strand break at or near the selected sequence, and the donor DNA is inserted at the double stranded break.


Group III, claims 16-23 and 25, drawn to a RNP molecular complex comprising: (a) a polypeptide that comprises (i) a Cas9 endonuclease polypeptide and (ii) an HUH tag, wherein the HUH tag comprises the amino acid sequence set forth in SEQ ID NO:1; (b) a guide RNA targeted to a selected sequence in the genome of a cell; and (c) a DNA containing a single-stranded target sequence that can specifically interact with the HUH tag. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a polypeptide comprising:(a) a Cas9 endonuclease polypeptide, and (b) an HUH tag, wherein the HUH tag comprises the amino acid sequence set forth in SEQ ID NO:1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lovendahl et al. ("Sequence-directed covalent protein-DNA linkages in a single step using HUH-Tags," J. Am. Chem. Society, 139(20):7030-7035 May 8, 2017, see IDS).  Lovendahl et al. teach a polypeptide comprising:(a) a Cas9 endonuclease polypeptide, and (b) a porcine circovirus 2 (PCV2) HUH tag, which is identical to Applicants’ SEQ ID NO:1 (see Table 1 and Figure 2(B)), which meets the limitation of claim 10, and thus, the shared technical feature of the groups is not a “special technical feature”, unity of invention between the groups does not exist.

Telephonic Election

Claims 10-12, 14, 16-23 and 25 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to a non-elected invention.
For the reasons provided above, this restriction requirement is deemed proper, and therefore, it is made final.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Elizabeth Kaytor on 03/23/2022.  Claims 1-3, 5 and 7-9 are allowed.

Claim 1. (Currently amended)  A method for modifying the genetic material of a cell, comprising introducing into the cell a ribonucleic acid protein (RNP) complex, wherein the RNP complex comprises: 
(a) a polypeptide comprising a Cas9 endonuclease and an HUH tag; 
(b) a guide RNA targeted to a selected sequence in the genome of the cell; and

wherein, after said introducing, the guide RNA directs the RNP complex to the selected sequence, the Cas9 endonuclease induces a nick or a double strand break at or near the selected sequence, and the donor DNA is inserted at the double stranded break, and wherein covalent tethering of the donor DNA to the Cas9-HUH/gRNA complex enhances HDR compared to Cas9 alone.

Claim 3. (Currently amended)  The method of claim 1, wherein the HUH tag is at the N-terminus of the Cas9 endonuclease 

Claims 10-12, 14, 16-23 and 25. (Canceled)

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While of Lovendahl et al. ("Sequence-directed covalent protein-DNA linkages in a single step using HUH-Tags," J. Am. Chem. Society, 139(20):7030-7035 May 8, 2017, see IDS)  teach a method of using a polypeptide comprising:(a) a Cas9 endonuclease polypeptide, and (b) a porcine circovirus 2 (PCV2) HUH tag, which is identical to Applicants’ SEQ ID NO:1 (see Table 1 and Figure 2(B)) for cellular imaging (see Figures 2 and 3 on pg. 7032 and 7033, respectively), the Examiner has found no teaching or suggestion in the prior art directed to a method for modifying the genetic wherein covalent tethering of the donor DNA to the Cas9-HUH/gRNA complex enhances HDR compared to Cas9 alone (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published 
/JAE W LEE/
Examiner, Art Unit 1656


/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656